Citation Nr: 0214881	
Decision Date: 10/23/02    Archive Date: 11/01/02

DOCKET NO.  98-03 854	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for a 
right shoulder disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Maureen A. Young, Associate Counsel


INTRODUCTION

The veteran had active military service from April 1984 to 
April 1996.  He also had service in a reserve component of 
the Armed Forces.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a October 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia wherein the RO increased the veteran's 
disability evaluation for a right shoulder injury from zero 
percent to 10 percent, effective from April 5, 1996.  The 
veteran timely filed notice of disagreement and a substantive 
appeal.

The veteran provided oral testimony before the undersigned 
Member of the Board at the RO in May 1999, a transcript of 
which has been associated with the claims file.

This matter was previously before the Board in August 1999, 
at which time it was remanded to the RO for additional 
development.

In the May 1999 hearing the representative raised the issues 
of entitlement to service connection for a left shoulder 
disorder and a lumbar spine disorder as secondary to the 
service-connected right shoulder disorder.  Hearing 
Transcript (Tr.), pp. 6-7).  As these issues have not yet 
been adjudicated by the RO, they are referred to the RO for 
appropriate action.  In addition, it appears that the veteran 
may be entitled to a separate evaluation for the surgical 
scar on his right upper extremity.  See Esteban v. Brown 6 
Vet. App. 259 (1994).  As the rating criteria for evaluating 
scars have recently been revised, this matter is referred to 
the RO for appropriate consideration.  

In January 2000 a temporary total evaluation under 38 C.F.R. 
§ 4.30 was assigned effective from June 1, 1999 to August 1, 
1999 based on the need for convalescence following an 
arthroscopic repair of a SLAP lesion of the right shoulder.  

In March 2000 the RO determined that the 10 percent 
evaluation for the veteran's right shoulder disability would 
continue.


FINDINGS OF FACT

1.  VA has met its duty to notify and assist the veteran.

2.  The symptomatology associated with the veteran's right 
shoulder disability, including any functional limitation due 
to pain, fatigue and the like, is equivalent to limitation of 
motion at shoulder level. 


CONCLUSION OF LAW

The criteria for an evaluation of 20 percent for a right 
shoulder disability have been met.  38 U.S.C.A. § 1155, 5107 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 
4.71a, Diagnostic Code 5201 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Service medical records show that the veteran was treated for 
a right shoulder disorder, which was variously diagnosed as 
acromioclavicular strain, tendinitis shoulder, 
acromioclavicular shoulder pain, shoulder bursitis, and 
acromioclavicular degenerative joint disease.  In June 1994 
he had a pre-operative diagnosis of impingement syndrome of 
the right shoulder and underwent a diagnostic scope and 
subacromial decompression of the right shoulder.  

In September 1996 the RO granted service connection for the 
veteran's right shoulder injury and assigned a zero percent 
evaluation effective April 5, 1996.  In July 1997 he filed a 
claim for an increased evaluation for his service-connected 
right shoulder disability.  He contended that his disability 
had increased in severity and that he had received treatment 
a VA medical facility.

The record shows that the veteran was treated for his right 
shoulder disability at the Virginia Family Chiropractic 
Health Center, P.C. in July 1997.  He was treated by D. 
Obetz, D.C., D.A.C.B.S.P.  In a September 1997 statement by 
Dr. Obetz, regarding the veteran's right shoulder, he noted 
that the veteran reported that he had constant pain of his 
shoulder which made it almost impossible to perform some 
daily functions including lifting his child.  Dr. Obetz 
further noted that the veteran showed decreased active and 
passive range of motions in all ranges, with moderate to 
severe muscular compensatory patterns in the surrounding 
musculature, including active and latent trigger points.  
Physical examination of the right shoulder revealed flexion 
to 110 degrees, extension to 15 degrees, internal rotation 
was normal, external rotation was to 20 degrees, horizontal 
internal rotation was to 15 degrees and horizontal external 
rotation was to 50 degrees.  His muscle spasms/trigger points 
were the trapezius, levator scapula, infraspinatus, 
subscapularis, major/minor pectoralis rhomboid major and 
deltoids.  The clinical assessments were impingement syndrome 
with resultant bursitis, myofascitis and biomechanical 
dysfunction as a result of removal of a portion of his 
clavicle, which caused instability to the acromioclavicular 
(AC) joint.  Dr. Obetz noted that in his opinion, the 
veteran's shoulder would not improve and that he was 
physically disabled.

VA examination of the joints was conducted in October 1997.  
At the time of the examination, the veteran reported that in 
1992 he had an onset of right shoulder pain due to weight 
lifting and bench pressing eighty pounds.  He had experienced 
pain of the right shoulder and was eventually diagnosed with 
having a "torn AC joint tendon."  He stated that in 1994 he 
had an arthrogram, an arthroscopic rotator cuff decompression 
and a Mumford procedure.  With regard to his employment, he 
stated that his right shoulder caused him a lot of pain.  He 
further reported that he could not lift objects weighing more 
than twenty pounds.  The examiner noted that the veteran 
complained of some loss of motion in the right shoulder and 
that he was right-handed.  There was an absence of the 
lateral portion of the right clavicle.  Flexion of the right 
shoulder was to 140 degrees, extension was to zero-degrees, 
abduction was to 120 degrees, adduction was to zero-degrees, 
external rotation was to 90 degrees and internal rotation was 
to 60 degrees.  He complained of pain on motion with 
abduction, flexion and internal rotation.  The diagnoses were 
persistent right shoulder pain and limitation of motion.  The 
examiner-noted findings from an MRI (magnetic resonance 
imaging) conducted in April 1997.  The MRI report reveals 
that the veteran had resection of the distal aspect of the 
clavicle.  There was no impingement of the underlying 
tissues.  There was no full thickness rotator cuff tear.  
There was a slight high signal in the inferior aspect of the 
supraspinatus tendon that could represent a small amount of 
fraying or tendonitis.  There were no abnormalities of the 
head of the supraspinatus muscle or the infraspinatus muscle 
or significant joint effusion.  The impressions were that 
there was no impingement, status post resection of the distal 
clavicle and a small area of tendonitis or of slight fraying 
of the supraspinatus tendon.  

On his VA Form-9 (substantive appeal), received by the RO in 
March 1998, the veteran noted that two bursi were removed 
from his shoulder during the Mumford procedure which caused 
the bones to rub together and the "rubbing" caused great 
pain, less motion and decreased lifting strength.  He stated 
that his right arm easily tired even after a few movements 
while he performed during "the evaluation."  He had had 
eight weeks of aquatic therapy to strengthen his arm but the 
treatment was discontinued by VA because no improvement had 
been made.  He stated that his right arm impairment reduced 
his employability.  He noted that he had been passed by on 
several warehouse positions because he was unable to lift 
fifty pounds or perform continuous arm movement tasks.  In 
1996 he was forced to quit a job as a dishwasher because he 
could not continuously lift the bus trays due to a lack of 
strength and arm fatigue.  At his current employment he 
consistently sought help from others to lift objects.  

The medical evidence shows that the veteran received 
treatment for his right shoulder at the DeWitt Army Community 
Hospital in November 1998 and April 1999.  A November 1998 
outpatient treatment report notes a history of pain in the 
right shoulder.  It was also noted that the veteran had 
tenderness to palpation over the right distal clavicle.  He 
had positive/negative Neers, positive Hawkins and positive 
anterior instability.  The examiner noted that there was a 
questionable decrease in the right "sup/infraspinatus."  
Range of motion was mild with a decrease in abduction.  There 
was tenderness over the biceps and it was diffusing, 
exquisitely tender over the right shoulder.  The veteran had 
positive apprehension and relocation.  He had negative 
posterior stability and speeds.  He had a normal 
infraspinatus/terres minor, normal subscapularis.  The 
assessment was chronic right shoulder pain status post right 
acromioplasty.  X-rays showed no evidence of arthritic, 
inflammatory or traumatic change.  No peritendinitis calcarea 
was seen and the glenohumeral and acromioclavicular joints 
were unremarkable.  The impression was normal shoulder. 

An MRI report of December 1998 notes a micrometallic artifact 
around the acromion.  The AC joint was subsequently widened.  
The humeral head was well positioned within the glenoid 
fossa.  Small subchondral cysts were noted in the 
posterolateral humeral head.  The muscle tendons of the 
rotator cuff appeared intact.  There was no evidence of 
subchondral/subdeltoid bursitis.  The long head of the biceps 
tendon was of normal size, course and signal.  The superior 
labrum had a meniscoid shape with contrast extending through 
the majority of the base of the superior labrum.  The biceps-
labrum junction was positioned superomedial to the glenoid 
rim.  This suggested superior laberal anterior-to-posterior 
(SLAP) tear.  Glenoid labrum was otherwise unremarkable.  The 
impressions were status post acromioplasty and type III 
biceps-labral complex with deep sublabral hole versus true 
SLAP tear.  

In April 1999 the veteran was seen for a follow-up of his MRI 
results of the right shoulder from status post 
acrominoplasty.  The veteran complained of pain with lifting 
and nocturnal pain.  On examination of the right shoulder, he 
had full range of motion.  He also had tenderness to 
palpation at the AC joint.  He had positive Hawkin's sign and 
negative Neer.  There was positive tenderness to palpation at 
the acromion and subacromial bursa.  There was positive 
anterior apprehension with positive relocation test.  The 
assessment was SLAP of the right shoulder.  X-rays showed a 
surgical absence of the distal portion of the right clavicle 
consistent with the history of prior Mumford procedure.  The 
coracoclavicular distance was within normal limits.  There 
was no acute bony abnormalities seen.

At a Travel Board hearing at the RO in May 1999, the veteran 
testified that he was currently employed as a warehouse 
manager.  His work involved lifting and he would lift items 
that were not heavy.  He stated that he used his left arm and 
would get other people to help by using a forklift.  He 
stated that he had some use of the right arm but that it was 
painful and that he had constant shoulder pain.  Hearing 
Transcript (Tr.) pp. 2-3.  He denied swelling with overuse of 
the arm but reported having stiffness, increased pain and 
quick fatigue.  He indicated that due to a portion of his 
clavicle having been surgically removed, there was a gap and 
that the missing bone would be surgically replaced.  Tr., p. 
4.  He testified that he had not lost any time from work 
because his employer had made accommodations for his 
disability.  Tr., p. 7.  He stated that had pain when he 
raised his arm above his head and moved it, mentioning that 
washing his hair caused pain.  Tr., p. 10.  He stated that 
his right arm was a lot weaker than his left arm and that his 
shoulder had never dislocated.  Tr., pp. 11, 13.  

In May 1999 the veteran underwent a right shoulder 
arthroscopy and repair of the SLAP lesion.

The report of the orthopedic physical therapy outpatient 
clinic dated in June 1999 noted that the veteran complained 
of moderate/severe pain in his right deltoid region.  He 
indicated that he was unable to do much with his right upper 
extremity because of the pain.  He complained of sleeping 
difficulties because he would occasionally roll over onto his 
right shoulder.  In addition, he complained of pain radiating 
down to his right hand when he performed a lot of movements.  
On examination, the history of his right shoulder disability 
was noted.  Range of motion evaluation of the right upper 
extremity showed internal rotation within normal limits, 
external rotation was to 6 degrees, flexion was to 45 
degrees, abduction was to 55 degrees.  It was noted that all 
movements caused pain in the anterior shoulder joint.  
Strength of the right shoulder was 2/5 in all directions and 
the veteran would experience pain after only minimum/moderate 
resistance applied even with the upper extremity held close 
to the trunk.  There was minimum edema noted under and around 
the scar site.  Pain of the right shoulder was 8/10 with 
movement and frequent muscle spasms in the right biceps area.    
Sensation of the upper extremity was intact to light touch; 
however, there was decreased sensation over and around the 
scar site and anterior shoulder joint.  The assessment was 
that the veteran was status post open SLAP lesion of the 
right shoulder.  He had moderate to severe pain in the right 
shoulder.  He also had decreased manual muscle test, range of 
motion and sensation, along with decreased function secondary 
to pain.  

Physical therapy outpatient reports in July 1999 show that 
the veteran had progressed.  He continued to experience pain 
with movement; however, he had tolerated more pain.  He still 
had moderate tenderness to palpation on the anterior 
shoulder, which may have been attributed to sensory gain.  
Further examination revealed tenderness of the anterior 
shoulder and biceps tendon on the right.  Active range of 
motion on flexion was to 90 degrees, abduction was to 80 
degrees, external rotation was to 15 degrees and internal 
rotation was to 10 degrees.  The right upper extremity was 
neurovascularly intact. 

Physical therapy outpatient reports in August 1999 show the 
veteran continued to have pain on use of his right arm.   He 
reported that he went to pick up his daughter who weighs 35 
pounds and it was extremely painful.  He stated that the 
continued to have a "tingling" sensation underneath the 
scar incision.  He reported a severe increase in pain in the 
right shoulder due to the weather.  Examination revealed 
active and passive ranges of motion of the upper extremity.  
Flexion was to 115 degrees active and passive to 125 degrees, 
abduction was to 95 degrees active and passive to 105 
degrees, internal rotation was to 45 degrees active and 
passive to 50 degrees and external rotation was to 30 degrees 
active and passive to 35 degrees.  There was pain noted in 
all directions in the right glenohumeral, especially on the 
distal end of the clavicle.  The veteran's pain level was 
5/10.

Physical therapy outpatient reports in October 1999 show the 
veteran had progressed.  He continued to improve-demonstrated 
increase in range of motion in shoulder abduction.  He 
continued to guard his right upper extremity with passive 
range of motion secondary to pain level with movement.  He 
stated that his right clavicle continued to "bump into 
shoulder joint", which was a residual effect of his shoulder 
surgery several years ago when the distal end of the right 
clavicle was removed.  Manual muscle test of the right 
extremity showed flexion at 4+/5, abduction at 4+/5, flexion 
on passive motion was to 160 degrees and abduction on passive 
motion was to 155 degrees.

In November 1999 Dr. Obetz responded to the VA's request for 
medical information regarding the veteran.  He noted that he 
treated the veteran for a right shoulder problem, which he 
diagnosed as a post surgical syndrome.  He stated that the 
shoulder did not respond well to treatment.

In the December 1999 physical therapy outpatient report it 
was noted that the veteran still had pain in the shoulder 
with movement and occasionally without movement.  He 
continued to have difficulty with activities such as 
adjusting a rear view mirror.  Examination revealed active 
and passive ranges of motion of the right shoulder.  Flexion 
was to 130 degrees active and passive to 175 degrees (with 
pain noted in the right coracoid process), abduction was to 
130 degrees active and passive to 170 degrees (with pain 
noted in the distal end of the clavicle), internal rotation 
was to 80 degrees active and passive to 80 degrees and 
external rotation was to 70 degrees active and passive to 85 
degrees.  Manual muscle tests revealed abduction at 5/5, 
flexion at 5/5, external rotation at 4+/5 and internal 
rotation at -4/5.  The assessment was continued pain at the 
distal end of the clavicle.

In the January 2000 physical therapy discharge note, it was 
noted that the veteran was able to meet all the goals set for 
him.  He still has some limitation in range of motion, which 
could be due to his prior condition of having had the distal 
end of the clavicle removed.  It was noted that he was able 
to perform all functional activities with only minimal pain.

In a March 2000 VA orthopedic outpatient treatment report, it 
was noted that the veteran continued to have pain once in a 
while.  Examination of the shoulder revealed a healed scar 
and no tenderness in the shoulder.  Range of motion of the 
shoulder was within normal limits except at extremes of 
rotations and abduction.  The assessment was status post 
repair of SLAP lesion of the right shoulder.  

VA orthopedic examination was conducted in October 2000.  The 
claims file was reviewed by the examiner.  It was noted that 
the veteran presented with constant pain about his right 
shoulder.  It was also noted that he worked as a project 
manager and denied any loss of time from his job due to his 
disability except as it related to his prior surgeries and 
therapy.  The veteran reported that the pain in his right 
shoulder was exaggerated with cold and rainy weather and with 
lifting over ten-pounds or if he rolled on it while in bed.  
On examination of the right shoulder, there was no swelling, 
redness or deformity.  The right biceps was approximately 13-
1/4 inches compared to 13-1/2 inches on the left.  His grip 
strength was approximately 3-4+ on the right compared to 4+ 
on the left.  He had active elevation to approximately 150 
degrees, active abduction to approximately 140 degrees, 
active extension to 60 degrees and active external rotation 
to approximately 40 degrees.  There was no additional motion 
obtained passively.  He experienced pain in the extremes of 
all those motions.  The impression was chronic tendinitis of 
the right shoulder, status post labral repair and right AC 
arthritis.  X-rays of the right shoulder did not reveal any 
bony lesions, except for the missing lateral portion of the 
right clavicle, which was surgically resected.  The examiner 
commented that the resection of the right clavicle had not 
resulted in any nonunion or malunion.  There was no loose 
movement present.  In addition, there was no dislocation 
detected.  It was the feeling of the examiner that the 
veteran may suffer early fatigue and some weakness and 
functional impairment, as sequelae to the pain he had 
experienced about the right shoulder, although she could not 
quantify the amount.  There was no evidence of impaired 
coordination.  The examiner noted that pain was evident in 
the extremes of the arcs of motion and that the veteran may 
have pain from the service-connected disability associated 
with repeated use or flare-ups although any additional loss 
of range of motion could not "be measured for these 
events."




Legal Criteria

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1 (2001).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that, where entitlement to compensation has 
already been established, and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  Although a rating specialist is directed to 
review the recorded history of a disability in order to make 
a more accurate evaluation, the regulations do not give past 
medical reports precedence over current findings.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but also the 
anatomical localization and symptomatology are closely 
analogous.  Conjectural analogies will be avoided.  38 C.F.R. 
§ 4.20 (2001).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25.  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is prohibited.  38 C.F.R. § 4.14.  

The Court has held that a claimant may not be compensated 
twice for the same symptomatology as "such a result would 
overcompensate the claimant for the actual impairment of his 
earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 
(1993).  This would result in pyramiding, contrary to the 
provisions of 38 C.F.R. § 4.14.  

The Court has acknowledged, however, that when a veteran has 
separate and distinct manifestations attributable to the same 
injury, he should be compensated under different diagnostic 
codes.  Esteban, supra; Fanning v. Brown, 4 Vet. App. 225 
(1993).

Disabilities of the shoulder and arm are rated in accordance 
with 38 C.F.R. § 4.71a, Diagnostic Codes 5200-5203.  Two sets 
of ratings are given for each listed disability, depending on 
whether the disability affects the major (dominant) or minor 
shoulder and arm.  The veteran has indicated he is right-
handed; hence, as his disability is of the right shoulder, 
the ratings for the major shoulder and arm will be 
considered.

Under Diagnostic Code 5200, a 30 percent rating is warranted 
for favorable ankylosis of the scapulohumeral articulation of 
the major upper extremity.  Ankylosis is considered to be 
favorable when abduction is possible to 60 degrees and the 
individual can reach his or her mouth and head.  Ankylosis of 
the scapulohumeral articulation of the major upper extremity, 
which is intermediate between favorable and unfavorable 
ankylosis, warrants a 40 percent evaluation.  A 50 percent 
evaluation requires unfavorable ankylosis.  Ankylosis is 
considered to be unfavorable when abduction is limited to 25 
degrees from the side.  38 C.F.R. § 4.71a, Diagnostic Code 
5200.

Under Diagnostic Code 5201, a 20 percent rating is warranted 
for limitation of motion of the major arm when motion is 
possible to the shoulder level.  A 30 percent rating requires 
that motion be limited to midway between the side and 
shoulder level.  A 40 percent rating requires that motion be 
limited to 25 degrees from the side.  38 C.F.R. § 4.71a, 
Diagnostic Code 5201.

The average range of motion of the shoulder is forward 
elevation (flexion) to 180 degrees; abduction to 180 degrees, 
external rotation to 90 degrees and internal rotation to 90 
degrees.  38 C.F.R. § 4.71, Plate I.

Under Diagnostic Code 5202, a 20 percent rating is warranted 
for malunion of the humerus of the major upper extremity with 
moderate deformity, or for infrequent episodes of dislocation 
of the scapulohumeral joint of the major upper extremity with 
guarding of movement only at the shoulder level.  A 30 
percent rating requires malunion of the humerus with marked 
deformity, or frequent episodes of dislocation and guarding 
of all arm movements.  A 50 percent rating is warranted for 
fibrous union of the humerus.  A 60 percent rating requires 
nonunion of the humerus (a false, flail joint).  An 80 
percent rating is assigned when there is loss of head of the 
humerus (flail shoulder).  38 C.F.R. § 4.71a, Code 5202.

Under Diagnostic Code 5203, impairment of the clavicle or 
scapula with malunion or nonunion without loose movement is 
assigned a 10 percent disability rating; a 20 percent rating 
requires nonunion of the clavicle or scapula with loose 
movement or dislocation.  The maximum schedular rating 
available under this diagnostic code is 20 percent.  A note 
under this provision allows for evaluation of problems with 
the clavicle or scapula based on impairment of function of 
the contiguous joint.

The assignment of a particular Diagnostic Code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic Code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a Diagnostic Code 
by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

In evaluating disabilities of the musculoskeletal system, 
additional rating factors include functional loss due to pain 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. § 
4.40 (2001).

Inquiry must also be made as to weakened movement, excess 
fatigability, incoordination, and reduction of normal 
excursion of movements, including pain on movement.  See 38 
C.F.R. § 4.45 (2001).  The intent of the schedule is to 
recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  38 C.F.R. § 4.59 
(2001).

With any form of arthritis, painful motion is an important 
factor of disability.  The intent of the rating schedule is 
to recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  The joints 
involved should be tested for pain both on active and passive 
motion, in weight-bearing and nonweight-bearing and, if 
possible, with range of the opposite undamaged joint.  38 
C.F.R. § 4.59 (2001).  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).

The Court has held that functional loss, supported by 
adequate pathology and evidenced by visible behavior of the 
veteran undertaking the motion, is recognized as resulting in 
disability.  See DeLuca, supra.; see also Johnson v. Brown, 
9 Vet. App. 7 (1997); 

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the 
Director of Compensation and Pension Service, upon field 
station submission, is authorized to approve on the basis of 
the criteria set forth in this paragraph an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities.  The governing norm in these 
exceptional cases is: A finding that the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  
38 C.F.R. § 3.321(b)(1) (2001).  

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2002); See also Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

Analysis

Preliminary Matter: Duty to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  38 U.S.C.A. §§ 5100 et seq. 
(West Supp. 2001).  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  VCAA, Pub. L. No. 106-475, § 7(b), 114 
Stat. 2096, 2099-2100 (2000), 38 U.S.C.A. § 5107 note 
(Effective and Applicability Provisions); see generally 
Holliday v. Principi, 14 Vet. App. 280 (2001); see also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  In addition, VA 
has recently published new regulations, which were created 
for the purpose of implementing many of the provisions of the 
VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).  These new regulations, which in pertinent 
part are effective as of the date of enactment of the VCAA, 
interpret and implement the mandates of the statute, "and do 
not provide any rights other than those provided by the 
VCAA."  66 Fed. Reg. 45,629.

In this case, the RO has considered and advised the veteran 
of the applicable provisions of the VCAA (in the supplemental 
statement of the case of March 2002).  The Board is satisfied 
that as a result of the August 1999 remand all relevant facts 
have been adequately developed to the extent possible.  
Further, the Board is satisfied that the duty to notify and 
the duty assist under the new law have been met.  

The duty to notify has been satisfied as the veteran has been 
provided with notice of what is required to substantiate his 
claim.  By virtue of the October 1997 rating decision, 
January 1998 statement of the case (SOC) and March 2002 
supplemental SOC (SSOC), the veteran was given notice of the 
information and evidence necessary to substantiate his claim 
and the legal criteria for increased compensation benefits 
for the right shoulder disability.  Importantly, in the March 
2002 SSOC the RO provided notice concerning the VCAA (as 
codified under 38 C.F.R. § 3.159) advising the veteran of 
what evidence it would attempt to retrieve and the veteran's 
responsibilities in obtaining such evidence (e.g., adequately 
identifying such records).  See Quartuccio v. Principi, 01-
997 (U.S. Vet. App. June 19, 2002). 
In light of the above, the Board finds that the duty to 
notify has been sufficiently complied with in this case.  

The duty to assist also has been satisfied.  The veteran was 
provided VA examinations in October 1997 and October 2000 in 
connection with his claim for an increased rating.  The most 
recent, October 2000 VA joints examination is considered to 
be adequate for rating purposes, and no further development 
in this regard is therefore necessary.  38 U.S.C.A. 
§ 5103A(d) (West Supp. 2002); 38 C.F.R. §§ 4.1, 4.2 (2001).  
Additionally, the RO obtained VA and private medical records 
mentioned by the veteran.  The Board is unaware of any 
additional evidence that has not already been requested 
and/or obtained that is pertinent to the veteran's appeal.

Having determined that the duty to notify and assist has been 
satisfied, the Board turns to an evaluation of the veteran's 
claim on the merits.  

In October 1997 the RO awarded an evaluation of 10 percent 
for the veteran's service-connected right shoulder disability 
by analogy under 38 C.F.R. § 4.71a, Diagnostic Code 5203, 
(malunion of the clavicle or scapula or nonunion of the 
clavicle or scapula without loose movement).  In reviewing a 
claim for a higher evaluation, the Board must consider which 
Diagnostic Code or Codes are most appropriate for application 
of the veteran's case and provide an explanation for the 
conclusion.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 
(1995).  In that regard, at the October 2000 VA orthopedic 
examination the examiner specifically noted that the veteran 
did not have any nonunion or malunion of the clavicle and 
that there was no loose movement or dislocation and the 
veteran testified at his personal hearing that his shoulder 
had never dislocated.  However, the veteran is shown to have 
some limitation of shoulder motion and complaints of 
associated functional limitation.  Thus, the Board concludes 
that it would be more appropriate to rate the disability 
under 38 C.F.R. § 4.71a, Diagnostic Code 5201, the diagnostic 
code for limitation of motion.   

The veteran's symptoms on VA examination in 1997 were 
characterized as persistent right shoulder pain and 
limitation of motion.  Following a right shoulder arthroscopy 
and SLAP lesion repair in 1999 he underwent a series of 
physical therapy sessions, which showed severe to mild 
limitation of motion.  Limitation of motion of the right 
shoulder was also shown on the most recent VA examination in 
2000.  Based on the veteran's relevant medical history the 
Board finds that he had demonstrated symptomatology which 
approximates the criteria for a compensable rating under 
Diagnostic Code 5201 (limitation of motion of the arm).  
Thus, the Board finds that the veteran's right shoulder 
disability is more appropriately rated.

In order to warrant a 20 percent disability evaluation under 
Diagnostic Code 5201, arm motion must be limited at shoulder 
level.  The evidence shows that the veteran has demonstrated 
range of motion of his right arm beyond shoulder level except 
following a right shoulder arthroscopy and SLAP lesion repair 
when motion of his right arm was severely limited.  At that 
time he was receiving a temporary total rating for based on 
the need for convalescence.  Motion quickly improved and 
thereafter has not met the criteria for the minimum 20 
percent rating under Diagnostic Code 5201.  However, 
consideration is given to the fact that the veteran has 
continued to report painful motion and limitation of his 
ability to lift and his shoulder has required surgery on two 
occasions.  He has been diagnosed with chronic tendinitis of 
the right shoulder and right acromioclavicular arthritis 
although arthritis is not shown by X-ray.  In view of these 
facts, the Board finds that the actual restricted motion and 
other symptomatology produces an aggregate functional 
impairment equivalent to limitation of motion at shoulder 
level, and warrants a 20 percent evaluation which is the 
minimum disability evaluation allowed under Diagnostic Code 
5201.  See 38 C.F.R. § 4.40, 4.45 and DeLuca, supra.  

In considering whether the veteran's disability can be 
evaluated under any other diagnostic code for a higher 
evaluation, it cannot be evaluated under Diagnostic Code 5200 
as ankylosis has not been shown.  Also, it cannot be 
evaluated under Diagnostic Code 5202, as the medical evidence 
does not reveal impairment of the humerus or the 
scapulohumeral joint. 

Notwithstanding the fact that the RO evaluated the veteran's 
disability under Diagnostic Code 5203, as note above, the 
medical evidence does not establish that there is dislocation 
of the clavicle or scapula or nonunion of the clavicle or 
scapula with loose movement to warrant an evaluation under 
this code.  Furthermore, 20 percent is the maximum allowable 
evaluation under Diagnostic Code 5203 and the veteran's right 
shoulder disability has been increased to 20 percent under 
Diagnostic Code 5201. 


Additional Consideration

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) in the first instance.  Floyd v. Brown, 9 Vet. 
App. 88 (1996).

The Board, however, is still obligated to seek all issues 
that are reasonably raised from a liberal reading of 
documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the law 
or regulations.

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the Court 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO's conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. § 
3.321(b)(1), or from reaching such conclusion on its own.  In 
the veteran's case at hand, the Board notes that the RO 
considered the provisions of 38 C.F.R. § 3.321(b)(1) in the 
March 2002 SSOC, but it did not grant increased compensation 
benefits on that basis. 

Neither does the Board find the veteran's disability picture 
to be unusual or exceptional in nature as to warrant referral 
of his case to the Director of Compensation and Pension 
Service for consideration of extraschedular evaluation under 
the provisions of 38 C.F.R. § 3.321(b)(1).  In this regard, 
he has not required frequent inpatient care, nor has his 
right shoulder disability been shown by objective evidence to 
markedly interfere with his employment.  Having reviewed the 
record with these mandates in mind, the Board finds no basis 
for further action on this question.

The Board has considered all pertinent sections of 38 C.F.R. 
Parts 3 and 4 as required by the Court in Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).


ORDER

An evaluation of 20 percent for a right shoulder disability 
is granted, subject to regulations governing the payment of 
monetary benefits.



		
	JANE E. SHARP
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

